Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 3/5/2021. Claims 1-18 are allowed and claims 19-20 are cancelled. Claims 1, 7, and 13 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of a basic input/output system (BIOS) comprising a program of instructions executable by one or more of a plurality of processors disposed within a single chassis of a single computer system causing the one or more of the plurality of processors to: initialize one or more information handling resources of the information handling system; receive a user selection of respective microcode versions to be loaded on each of the plurality of processors; and cause each of the plurality of processors to load a respective microcode version in accordance with the user selection such that the respective microcode version loaded by a first of the plurality of processors is different from the respective microcode version loaded by a second of the plurality of processors, wherein the respective microcode version loaded by the first of the plurality of processors includes a security fix that decreases performance, and wherein the respective microcode version loaded by the second of the plurality of processors does not include 
	The prior art of record (Spottswood et al. US PG Pub. 2014/03725560 A1, Depew et al. US PG Pub. 2008/0028368 A1, Zimmer et al. US PG Pub. 2010/0115202 A1, and Orr et al. US Patent 8,873,428 B1) teaches that users may browse through a repository of multiple different firmware/microcode versions and select versions/different versions of firmware/microcode to update/install on/load on/etc. each of different/multiple/a plurality of processors of a computer system, the prior art of record fails to render an obviousness of loading a firmware/microcode version that includes a security fix that decreases performance on one processor of a plurality of processors disposed within a single chassis of a single computer system while also loading a firmware/microcode version that does not include the security fix that decreases performance on another processor of the plurality of processors, as required by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193